UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 13 , 2012 Date of Report (Date of earliest event reported) BB&T Corporation (Exact name of registrant as specified in its charter) Commission file number : 1-10853 North Carolina 56-0939887 (State of incorporation) (I.R.S. Employer Identification No.) 200 West Second Street Winston-Salem, North Carolina 27101 (Address of principal executive offices) (Zip Code) (336) 733-2000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events On March 13, 2012, BB&T Corporation (“BB&T”) announced the results of the Federal Reserve’s review of BB&T’s 2012 Comprehensive Capital Analysis and Review (“CCAR”) stress test.In connection with this process, the board of directors of BB&T declared a 2012 second-quarter dividend of $0.20 per share, a 4-cent increase from the $0.16 dividend previously announced for the second quarter on February 21, 2012. In addition, the Federal Reserve did not object to BB&T’s plans to redeem $3.2 billion of trust preferred securities beginning in 2012 without issuing any replacement capital.A copy of the press release announcing these results is attached as Exhibit 99.1, and is incorporated herein by reference. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description of Exhibit 99.1 Copy of press release announcing BB&T Corporation’s 2012CCARresults. S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BB&T CORPORATION (Registrant) By: /S/ Cynthia B. Powell Cynthia B. Powell Executive Vice President and Corporate Controller (Principal Accounting Officer) Date: March 13
